Citation Nr: 1414173	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He was awarded the Combat Infantryman's Badge and the Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In pertinent part, it is noted that in a January 2007 rating decision, service connection was granted for PTSD manifesting as nightmares, anxiety, depression, and nervousness, and a 50 percent rating was assigned, effective August 20, 2004.  Because the RO did not assign the maximum disability rating possible and because the Veteran submitted a timely notice of disagreement (NOD), the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As the Veteran is challenging the disability rating assigned for his PTSD, and has raised assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for a TDIU was specifically denied by the RO in an August 2007 rating decision.  

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied by the RO in a March 2009 rating decision.  

A videoconference hearing was held in June 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and for entitlement to an initial rating in excess of 50 percent for PTSD, to include entitlement to a TDIU.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013), see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that his hearing loss and tinnitus are the result of acoustic trauma sustained in service.  Specifically, he contends that while in combat in Vietnam, he was exposed to loud artillery fire explosions without hearing protection.  He testified that he was in a closed environment when he was exposed to noise as he was a tank commander and inside a tank.  His duties included firing a machinegun.  (Hrg. tr. at pg. 5.)  He was also exposed to weapons noise in the field.  He (and his wife) noticed that he had a hearing loss and tinnitus shortly after service although he was not tested for such until approximately 2000.  (Hrg. tr. pgs. 6-9.)  He and his wife also testified in support of his claims for a higher rating than 50 percent for PTSD and for a TDIU.  He pointed out that he had received Social Security Administration (SSA) benefits for a period of time for a stomach condition.  This defined period of benefits ended in 2009 but since that time, his SSA benefits had been extended as a result of his PTSD.  (Hrg. tr. at pgs. 10-11).  His wife testified that his PTSD symptoms included nightmares, shaking and mumbling in his sleep.  He also suffered from depression and had anger outbursts.  (Hrg. tr. at pgs. 11-12).  He pointed out that his post service employment had been as a truck and bus driver, and that his PTSD caused him to be sensitive to noise which triggered flashbacks.  (Hrg. tr. at pg. 13.)  He had memory problems and continued to be seen for psychiatric symptoms at a VA facility.  He also was on medication for his psychiatric symptoms.  He essentially was isolated in his home as he and his wife did not go out.  He occasionally went to a local Walmart.  (Hr. tr. at pgs. 15-26.)

Service treatment records (STRs) are negative for any complaints of hearing loss or tinnitus.  The Veteran checked the "NO" box as to hearing loss at the separation examination, indicating he had not had and did not now have hearing loss.  It does not appear that audiometric evaluation was conducted at that time.  His DD 214 shows that his military occupational specialty was an Armor Intel Specialist.  

When examined by VA in October 2008, the Veteran gave a history of inservice noise exposure.  There was occasional noise exposure at his job as a truck and bus driver.  Audiometric examination showed bilateral sensorineural hearing loss and tinnitus.  (See 38 C.F.R. § 3.385 (2013)).  The Veteran reported that the onset of these conditions was 10 years earlier.  The examiner opined that the Veteran's hearing loss and tinnitus could not be resolved without resorting to mere speculation.  

The Board finds that the VA examiner's opinion as to the etiology of the Veteran's hearing loss and tinnitus is inadequate for adjudication purposes because the examiner neglected to provide a definitive medical opinion and, in stating that a definitive medical opinion could not be made, neglected to explain why an opinion could not be made with any medical certainty.  In light of the Veteran's participation in combat, and because it is no fault of the Veteran that his hearing was not tested on separation examination, a new VA examination and opinion is necessary prior to a fair adjudication of the claims.  Furthermore, with regard to the Veteran's claim for service connection for tinnitus, the Board finds that that claim is intertwined with the claim for service connection for hearing loss, as the outcome of the claim for service connection for hearing loss could have bearing on the claim for service connection for tinnitus.  

As to his claims for a rating in excess of 50 percent for PTSD and for a TDIU, the Veteran has claimed that his PTSD symptoms have worsened since he was last thoroughly examined in August 2009.  Additional examination should be conducted.  

Moreover, he asserts that his PTSD renders him unable to secure or follow a substantially gainful occupation.  See Rice, supra.  The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

The record shows that the Veteran has not worked full time since 2001 and claims that he became too disabled to work in 2006.  It is believed that an opinion as to his unemployability and the effect of his service-connected disability (currently, the Veteran's only service-connected disability is his PTSD) on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.  

Accordingly, the case is REMANDED for the following actions:  

1.  Copies of any outstanding VA treatment records from the Birmingham VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  

2.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make any SSA decision that are not already of record.  Records sent to VA from the SSA in January 2010 document the award of benefits based on inflammatory bowel disease, but not the reported subsequent award of benefits based on PTSD.  These latter records are to be requested.  If, after making reasonable efforts, the AMC cannot locate additional SSA records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain: (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent probability or greater) related to his military service, to include his noise exposure in combat during the Vietnam War.  The examiner should also opine as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) caused or aggravated by his bilateral hearing loss.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed.  

5.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due solely to all service-connected disabilities.  A complete rationale must be provided for any opinion provided.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, entitlement to an initial rating in excess of 50 percent for PTSD, and for entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

7.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

